DETAILED ACTION
Furthermore, this action is in response to an applicant initiated interview on 7 April 2022 and the Notice of Appeal filed the supplemental amendments filed 24 February 2022 for application for application 16/797640 filed on 21 February 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondences with Daniel Pote (Registration Number 43011) on 18 April 2022 and 20 April 2022.
The application has been amended as follows:
Please see attached Examiner’s amendment to claims 1, 2, 4-11, 13-18, and 20. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 13, and 20 have been amended to include the following subject matter:
Independent claim 1 has been amended to include the following: “at least one predictive analytics module, including a processing device, configured to train first and second machine learning models using the stored datasets as a source of predictor variables based on the assigned metadata for each of the machine learning models, and to use historical information regarding a metric of economic activity as a target variable; …a hypothesis generating and testing system (HGTS) that performs training the machine learning models, selecting the predictor variables for the machine learning models, and determining the leading indicator using the assigned metadata for the machine learning models; the HGTS including an analytics engine configured, for each of the first and second machine learning models, to: 
compile and rank-order data correlations for the machine learning models based on statistical significance of the data correlations; 
store the assigned metadata, the first machine learning model, and the predictor variables in a primary database in response to determining that  the first machine learning model exhibits a statistically significant data correlation; 
store the assigned metadata, the second machine learning model, and the predictor variables in a second, probationary database in response to determining that  the second machine learning model exhibits a correlation that is not statistically significant but is above a minimum correlation value; and
 select between machine learning models based on their respective data correlations; wherein the first and second machine learning models differ in at least one of: machine learning model type and assigned metadata;”
Independent claim 13 has been amended to include the following: ”assigning, with a data preparation module, metadata to the stored datasets; training, with at least one predictive analytics module, first and second [[a]] machine learning models using the stored datasets as a source of predictor variables based on the assigned metadata for each of the machine learning models, and using historical information regarding a metric of the economic activity as a target variable; wherein training the first and second machine learning models, selecting the predictor variables for the machine learning models, and determining the leading indicator is performed by a hypothesis generating and testing system (HGTS) using the assigned metadata for the machine learning models; further including, for each of the first and second machine learning models, the steps of compiling and rank-ordering data correlations for the machine learning models based on statistical significance of the data correlations; storing the assigned metadata, the first machine learning model, and the predictor variables in a primary database in response to determining that the first machine learning model exhibits a statistically significant correlation; storing the assigned metadata, the second machine learning model, and the predictor variables in a second, probationary database in response to determining that the second machine learning model exhibits a correlation that is not statistically significant but is above a minimum correlation value, and  selecting  between machine learning models based on their respective data correlations; wherein the first and second machine learning models differ in at least one of: machine learning model type and assigned metadata”
Independent claim 20 has been amended to include the following: “at least one predictive analytics module, including a processing device, configured to train [[a]] first and second machine learning models using the stored datasets as a source of predictor variables based on the assigned metadata for each of the machine learning models, and using historical 9Attorney Docket: 69047-2 Response to Office Action information regarding a metric of economic activity as a target variable, the machine learning models configured to perform object detection and classification with respect to the vehicles observed in the first sensor data, wherein the predictor variables include the respective types and motions of the vehicles; …a hypothesis generating and testing system (HGTS) that performs training the first and second machine learning models, selecting the predictor variables for the machine learning models, and determining the leading indicator using the assigned metadata for the machine learning models; the HGTS including, for each of the first and second machine learning models,  an analytics engine configured to: (a) compile and rank-order data correlations for the machine learning models based on statistical significance of the data correlations; (b) store the assigned metadata, the first machine learning model, and the predictor variables in a primary database in response to determining that the first machine learning model exhibits a statistically significant correlation, (c) store the assigned metadata, the second machine learning model, and the predictor variables in a second, probationary database in response to determining that the machine second learning model exhibits a correlation that is not statistically significant but is above a minimum correlation value, and (d) select between machine learning models based on their respective data correlations; wherein the first and second machine learning models differ in at least two of: machine learning model type, assigned metadata, and predictor variables”


The closest prior art of Robinson et al. (US2013/0051621), Ayush et al. (“Generating Interpretable Poverty Maps using Object Detection in Satellite Images”, https://arxiv.org/pdf/2002.01612v1.pdf, arXiv:2002.01612v1 [cs.CV], 5 Feb 2020, pp. 1-9), Nakajima et al. (“Bayesian Analysis of Latent Threshold Dynamic Models", 2011 Seminar on Bayesian Inference in Econometrics and Statistic (SBIES), 2011, pp. 1-36), and Kolanovic et al. (“Big Data and AI Strategies: Machine Learning and Alternative Data Approach to Investing”, J.P. Morgan, Global Quantitative and Derivatives Strategy, 18 May 2017, pp. 1-280), do not fairly teach or suggest the above limitations as recited in  independent claims 1, 13, and 20: 
Specifically, Robinson et al. teach a predictive analytics method/system for predicting leading economic activity (GDP) based on (satellite) sensor data including associated metadata the training of a machine learning predictive analytics model from stored metadata (e.g., labeling of objects as cars, vegetation, man-made structures, etc) in which attribute/predictor variables (e.g. number of cars in a parking lot) are derived from the sensor data using machine learning and for use in a correlation analysis between economic data and  economic indicators, including an adaptive modification of the collection of the data based on feedback to improve the model, he does not explicitly disclose a hypothesis generating and testing system that selects between multiple distinct models and therefore does not teach , for each of the first and second machine learning models, to: (a) compile and rank-order data correlations for the machine learning models based on statistical significance of the data correlations; (b) store the assigned metadata, the first machine learning model, and the predictor variables in a primary database in response to determining that the first machine learning model exhibits a statistically significant data correlation; (c) store the assigned metadata, the second machine learning model, and the predictor variables in a second, probationary database in response to determining that the second machine learning model exhibits a correlation that is not statistically significant but is above a minimum correlation value; and (d) select between machine learning models based on their respective data correlations; wherein the first and second machine learning models differ in at least one of: machine learning model type and assigned metadata.”
Ayush et al. teach a predictive analytics method/system that performs hypothesis generating and testing using various regression techniques to determine the most significant (ranked) predictor variables derived from satellite images to predict economic indicators based on the extracted (image processed) elements (cars, trucks and their respective counts over time)  but do not teach the storage of the distinct models in probationary or primary data bases according to levels of correlation and do not teach the selection of such distinct models based on the levels of correlation and therefore Robinson and Ayush do not teach  “(c) store the assigned metadata, the second machine learning model, and the predictor variables in a second, probationary database in response to determining that the second machine learning model exhibits a correlation that is not statistically significant but is above a minimum correlation value; and (d) select between machine learning models based on their respective data correlations; wherein the first and second machine learning models differ in at least one of: machine learning model type and assigned metadata”. 
Nakajima et al. teach that parameters of a dynamic regression model are used in that model (primary database) or stored/saved (for future potential use) in that model as the relevance/correlations in those predictor variables change (i.e., the stored models differ only according to predictor variables) but do not teach that the selection of models across multiple distinct model types or assigned metadata and therefore Robinson, Ayush, and Nakajima do not teach “(d) select between machine learning models based on their respective data correlations; wherein the first and second machine learning models differ in at least one of: machine learning model type and assigned metadata”.  
Kolanovic et al. teach various subscription services/systems that perform predictive market analytics based on the analysis of satellite imagery (including derived metadata) based generally on various predictive models but Robinson, Ayush, Nakajima and Kolanovic do not teach “(d) select between machine learning models based on their respective data correlations; wherein the first and second machine learning models differ in at least one of: machine learning model type and assigned metadata”.  

Conclusion
Claims 1, 2, 4-11, 13-18, and 20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122